DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Restriction
In the Reply filed 02/01/2022, Applicants elect Group I (claims 1-11) and polyamide 12/nylon 12 and copper chromium oxide spinel/copper chromite without traverse.  However, upon further consideration the restriction requirement between Groups I and III is withdrawn.  The restriction between Groups I and II versus Group II (Claims 12-16) is maintained.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971); see also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Thomas Thrash on 09/07/2022.
	Please amend the claims as follows:
1. (Currently amended) A polymer filament compatible with fused filament fabrication, comprising:
	a thermoplastic polymer defining a filament body; and
	a metal precursor contacting the filament body, the metal precursor being activatable to form metal islands upon laser irradiation, wherein the metal precursor comprises copper chromite.

6. (Canceled).

12-16. (Canceled).

17. (Currently amended) A method comprising:
	providing a polymer filament comprising a thermoplastic polymer defining a filament body, and a metal precursor contacting the filament body, the metal precursor being activatable to form metal islands upon laser irradiation; and
	forming a printed object from the polymer filament through layer-by-layer deposition;
	wherein the metal precursor remains substantially unconverted to metal while forming the printed object, wherein the metal precursor comprises copper chromite.

18. (Canceled).

	
Reasons for Allowance
Claims 1-5, 7-11, 17 and 19-20 are allowed because the prior art fails to teach or suggest filaments with metal precursor copper chromite.  The closest prior art teaches filaments and other 3D print materials with metal precursors and polymer, but fails to teach or suggest metal precursor comprises copper chromite (EP3878629; US 20170066954; US 20160361872; US 20190358899; US 20210402468; JP2021188128A; US 20210370547; US 20190292386; US20210284830; US 20210283837; US 20170282457; US 20200269501; US 20200308330; US 20180099334; US 20220259465).  The Office could not find prior art that suggested to use copper chromite polymer filaments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 7-11, 17 and 19-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743